SUMMARY ORDER
Plaintiffs-appellants Govindlal K. Bhanu-sali, an Asian Indian-American orthopedic surgeon, and Govindlal K. Bhanusali, M.D., P.C. (collectively, “Bhanusali”) allege that Orange Regional Medical Center, Crystal Run Health Care LLP, and various individual doctors affiliated with those entities (collectively, “defendants”) conspired in a “sham peer review” to deny Bhanusali promotion, advancement opportunities, medical privileges, and clinical contracts. On appeal Bhanusali argues that the District Court erred in granting defendants’ motion to dismiss his antitrust and employment discrimination claims. We assume the parties’ familiarity with the facts and record of the prior proceedings, to which we refer only as necessary to explain our decision to affirm in part and vacate and remand in part.
Bhanusali first argues that he adequately pled an “antitrust injury” as required to establish antitrust standing. Assuming ar-guendo without deciding that Bhanusali has antitrust standing under § 1 of the Sherman Act, we agree with the District Court’s determination that his allegations of harm to the marketplace and the existence of defendants’ conspiracy to engage in an “unlawful group boycott” are conelu-sory and implausible.
However, the District Court did err in dismissing Bhanusali’s claims of discrimination at the motion to dismiss stage. Bhanusali alleged that he received peer reviews or was disciplined for surgeries that resulted in neither patient complaints nor negative patient outcomes. In comparison, he alleged that younger, white physicians at the same medical facility who engaged in conduct that caused significantly worse outcomes for patients, including death, avoided any peer review or discipline. On a motion to dismiss, drawing all reasonable inferences in Bhanusali’s favor, we conclude that these allegations suffice to plausibly support an inference of discrimination.
We have considered Bhanusali’s remaining arguments and conclude that they are without merit. For the foregoing reasons, the judgment of the District Court is AFFIRMED in part and VACATED and REMANDED in part.